Citation Nr: 1733980	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  04-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for the regular aid and attendance of another person or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 






INTRODUCTION

The Veteran served on active military duty from December 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO). 

In his June 2004 substantive appeal, the Veteran requested a personal hearing before a member of the Board sitting in Washington, D.C.  The Veteran was informed in a letter dated in May 2014 that a hearing was scheduled for him in Washington, D.C. on August 7, 2014; however, he failed to appear for the hearing without explanation.  Consequently, the Veteran's request for a hearing is considered to have been withdrawn. 38 C.F.R. § 20.702 (d) (2016).

The issue on appeal was previously remanded in September 2014.


FINDING OF FACT

The Veteran does not have a single disability rated as 100 percent disabling, and she is not housebound due to her disabilities; she is not blind or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, is not bedridden, and does not require the regular aid and assistance of another to perform the routine activities of daily living.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

SMP-Laws and Analysis

The Board notes that the Veteran has been in receipt of permanent and total nonservice-connected pension benefits since September 30, 2002, based on a left and right ankle disabilities (rated as 40 and 30 percent disabling, respectively).  He is now requesting enhanced SMP benefits based upon the need for regular aid and attendance.  He currently has no service-connected disabilities.

A veteran who is entitled to pension will receive an increased rate of pension (special monthly pension) if he is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521 (d), (e). 

The evidence includes a February 2004 VA examination for the Veteran's bilateral ankle disorder.  During the evaluation, the Veteran reported that he had swelling and instability of his left ankle and used an ankle brace for several months.  He reported that he was able to ambulate 500 to 600 yards before having an exacerbation of his left ankle pain.  The Veteran denied any intercurrent complaints of lower extremity paresthesia, paresis, paralysis, locking, fatigability, lack of endurance throughout his overall daily activities including repetitive and normal tasks.  He did, however, report incoordination as secondary to the left ankle pain.  He specifically denied any adverse effects on the performance of his activities of daily living as secondary to his ankle pain.
In a November 2004 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner marked the box indicating daily health care services were needed by a skilled provider due to the injuries of fractures to the thoracic spine; SI joint; left iliac fracture; right hand fracture; and slenic laceration resulting from a motor vehicle accident.  It was noted that the Veteran could leave the premise, but needed supervision and assistive devices for ambulation, including a walker and wheel chair.  

VA treatment records show that the Veteran lived alone and was able to attend VA medical appointment without assistance.  See e.g., February 2014 VA treatment record.  A May 2016 VA treatment record indicated that the Veteran wore an ankle brace that was "helping alot."  He also reported that he would be traveling to Michigan to take care of his mother.  

The Veteran was afforded a VA examination in February 2017.  The examiner noted that the Veteran was not permanently bedridden and was not hospitalized.  He was able to travel to the examination alone.  During the evaluation, the Veteran reported that, on a typical day, he woke up at 9:30am, ate breakfast, fed the birds and dogs, showered, checked emails, watched TV, dressed himself, and did light work around the house, including light cleaning and laundry.  He reported that he cooked his own meals and toileted without assistance.  He was also able to drive and could perform light yardwork.  The Veteran also reported that he had recently returned from Michigan after an 8 month stay as he was taking care of his 96 year old mother who recently passed away.  It was noted that the Veteran used a cane and an ankle brace to assist with ambulation.  The examiner noted that the Veteran was able to walk without assistance for a few hundred yards.  He was unrestricted in his ability to leave the home.  His best corrected vision was not worse than 5/200 in both eyes.  The examiner also indicated that the Veteran was able to feed, dress, bathe, and groom himself.  

During a February 2017 VA PTSD examination, the Veteran reported that, for the past 10 years, he traveled to Michigan every year to care for his mother.  He also reported that he played pool and played golf with his friend.

Upon review of all evidence of record, the Board finds that special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound is not warranted.

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at 100 percent.  However, in this case, the Veteran does not have a single non-service-connected disability rated as 100 percent disabling.  Absent a single disability rated as 100 percent disabling, based on the applicable statute and regulation, the basic requirements for special monthly pension on the account of being housebound have not been met. 
38 U.S.C.A. § 1521 (e); 38 C.F.R. § 3.351 (d).  Moreover, the evidence of record shows that the Veteran is not "permanently housebound," in that he is not substantially confined to his house or immediate premises due to permanent disability or disabilities.  38 U.S.C.A. § 1502 (c) ; 38 C.F.R. § 3.351 (d)(2).  Instead, the record shows that the Veteran is able to leave his home whenever he wishes and is able to drive and travel out of state.  Consequently, the preponderance of the evidence is against the claim for special monthly pension by reason of being housebound.  38 U.S.C.A. §§ 1502 (c), 1521(e), 5107; 38 C.F.R. § 3.351 (d).

The Board will also consider whether the Veteran meets the criteria for special monthly pension based on the need for regular aid and attendance.  Unlike housebound benefits, there is no statutory or regulatory requirement for a Veteran to be rated 100 percent disabled to be determined to be in need of regular aid and attendance.  Therefore, if a Veteran meets the criteria for aid and attendance under 38 C.F.R. § 3.352 (a), a rater may grant special monthly pension at the higher aid and attendance rate even though the Veteran is not rated 100 percent disabled under the rating schedule.  See M21-1, Part V, Subpart iii, Chapter 2, Section A, Topic 1, Block c (change date April 22, 2015).

Entitlement to special monthly pension by reason of the need for regular aid and attendance requires helplessness such as to require the regular aid and attendance of another person.  One is considered in need of regular aid and attendance if he or she: 
(1) is a patient in a nursing home on account of mental or physical incapacity; (2) is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or 
(3) establishes a factual need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352 (a). 38 U.S.C.A. § 1502 (b); 38 C.F.R. § 3.351 (b), (c).

Based on review of the record, the Board concludes that the criteria for special monthly pension due to a need for regular aid and attendance have not been met. The Veteran is not a patient in a nursing home.  Likewise, he is not blind or nearly-blind.  Indeed, the record shows that the Veteran's best corrected vision was not worse than 5/200 in both eyes.  See February 2017 VA examination repot.  

Thus, the remaining question is whether the Veteran satisfies the criteria of 38 C.F.R. § 3.352 (a).

Under 38 C.F.R. § 3.352 (a), the inability to independently perform the following examples of activities could satisfactorily demonstrate the need for regular aid and attendance: dress and undress; keep oneself ordinarily clean and presentable; feed oneself (impairment resulting through loss of coordination of upper extremities or through extreme weakness); attend to the needs of nature; protect oneself from the hazards and dangers incident to the daily environment; or perform frequently required self-adjustment of prosthetic appliances.

Here, the record does not show that the Veteran is in need of regular aid and attendance of another person because of helplessness.  The Veteran has stated that he cannot walk without a cane for more than a few hundred yards.  However, he is otherwise able to perform the ordinary activities of daily living.  Thus, the Board finds that the record does not show mental and/or physical impairment that rises to the level of helplessness.  The Veteran has reported no inability to dress himself, keep himself clean and presentable, feed himself, or attend to the needs of nature. Instead, the record shows that the Veteran is generally able to perform his activities of daily living.  Similarly, there is no indication that the Veteran is unable to protect himself from the hazards and dangers incident to the daily environment, as he is able to move about freely.  The Veteran also recently was a caretaker for his elderly mother, which suggests to the Board that the Veteran is highly capable of performing daily activities for himself and others.  Finally, he does not require prosthetic appliances, thus he does not need assistance adjusting such appliances.

In short, the Veteran is neither housebound nor in need of regular aid and attendance.  (Occasional need for assistance does not suffice; the need must be for "regular" assistance of another person.)  Hence, the preponderance of the evidence is against the Veteran's claim for entitlement to special monthly pension based on aid and attendance or housebound status, and this claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


